Order unanimously affirmed, without costs. Memorandum: Petitioner appeals from a grant of an area variance by the Board of Appeals of the Town of Brighton to Southland Corporation permitting the replacement of an existing commercial structure with a building to be erected 23 feet from the rear lot line rather than 60 feet, the rear yard setback required by the Zoning Ordinance of the Town of Brighton. The site is located at the northeast corner of Elmwood Avenue and Clinton Avenue south and the lot configuration is trapezoidal. The irregularity of the lot dimensions is due to the angle between the avenues at their point of juncture. At the hearing Southland offered evidence to establish its claim that it sustained significant economic injury caused by the setback requirements of the ordinance, which, as applied, are unrelated to the public health, safety and welfare and that the granting of the variance will not adversely affect the surrounding community (see Matter of Franchise Realty Interstate Corp. v Pisaturo, 75 AD2d 1003). In our view, the determination of the Board of Appeals that strict compliance with the Zoning Ordinance of the Town of Brighton would result in practical difficulties in this case has a rational basis, is supported by substantial evidence and must be upheld (Matter of Fuhst v Foley, 45 NY2d 441, 444; *885Matter of National Merritt v Weist, 41 NY2d 438, 443). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — art 78.) Present — Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.